Citation Nr: 1532349	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-18 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to September 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which determined that new and material evidence had not been received to reopen service connection for a left shoulder disorder.

In May 2013, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  Following the hearing, the Veteran submitted additional private treatment records and a waiver of initial RO consideration of such evidence.  38 C.F.R. § 20.1304(c) (2012).  

The Board denied this appeal in an August 2013 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (CAVC).  In an October 2014 decision, the CAVC vacated the Board decision and remanded the matter to the Board.  

The CAVC remanded the case to the Board to either obtain a 1973 service treatment record, more 40 years ago, - a report of left shoulder x-rays that were ordered in September 1973, or find that further efforts to obtain such evidence would be futile.  

The Board makes that finding and explains why it does so in the Due Process section of this decision.  

The RO had previously denied service connection for a left shoulder disability in 1989 and in 1993.  In the August 2013 decision, the Board determined that service department records had been added to the record since the last decision addressing the left shoulder disability, and, in accordance with 38 C.F.R. § 3.156(c), the Board would address the merits of the case with no requirement for first reopening the claim.  

Specifically, the Board found that the records were added in July 2008.  Review of the record at the present does not show this, rather it shows that VA provided the Veteran with records it already had in July 2008.  However, given that this case has been to the CAVC with that finding, the Board will not disturb its prior determination but rather will address the merits of the case without first going through an explanation as to why it would have reopened it based on new and material evidence.  In any event, it is noted that the Board would have reopened the case based upon receipt of 2010 treatment records and a 2010 medical opinion of "C.L.," M.D.  As the Board here denies the appeal, the downstream issue of an effective date for service connection is not reached and the avenue for Board jurisdiction to adjudicate the appeal on the merits is not of particular significance.  

The Board has not only reviewed the Veteran's physical claims file but also that portion of the claims file stored electronically in the "Virtual VA" system and the VA Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  Further efforts to obtain service treatment records or VA treatment records not already associated with the claims file would be futile (assuming they exist). 

2.  The Veteran's current left shoulder disability did not have onset during his active service, were not caused by any injury or disease during his active service, and arthritis of his left shoulder did not manifest within one year of his separation from active service.  

3.  The Veteran's current left shoulder disability is the result of a November 1988 car accident in which his left shoulder was dislocated and his left clavicle was fractured.  


CONCLUSIONS OF LAW

1.  VA has met its duties to notify and assist the Veteran in obtaining relevant treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c) (2014).  

2.  The criteria for service connection for a left shoulder disability have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for residuals of a left shoulder injury.  He asserts that his current left shoulder condition is the result of an injury playing football during service, in September 1973, more than 40 years ago. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis (degenerative joint disease), may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113(West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

In making all determinations, the Board must consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the CAVC has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The evidentiary record shows a current diagnosis of rotator cuff tear and degenerative joint disease of the AC joint of the left shoulder, as noted in a December 2012 VA Disability Benefits Questionnaire (DBQ) examination report for shoulder and arm conditions.  A December 2009 VA outpatient treatment record noted current diagnoses of old acromioclavicular separation of the left shoulder and traumatic arthritis of the left AC joint.  Additionally, private treatment records note current diagnoses of the left shoulder to include chronic cuff tear, chronic cuff arthropathy, posttraumatic AC arthrosis and instability, and anterior dislocation.  

The current disability element of a service connection claim is met.  

Service treatment records show that the Veteran sought treatment for his left shoulder on September 25, 1973 and that x-rays of the shoulder were requested.  The records also document for that date that "Pt has full amount of movement - return to Duty."  The treatment note states that an x-ray slip was attached to records.  There is a REQUEST FOR X-RAY EXAMINATION for his left shoulder dated "17/9."  

The Board finds as fact that this request was generated at the time of the September 1973 treatment note.  This slip noted "injury playing football" and on the back of the slip was the notation of NAD.  See MEDICAL ABBREVIATIONS, 198 (Neil M. Davis, 14th ed. 2009) (nothing abnormal detected, no acute distress, or no apparent distress).  

There is no further mention of the Veteran's left shoulder or any indication in the service treatment records that x-rays of his left shoulder were, in fact, taken.  The Board further addresses this in the "Due Process" section of this decision.  

There are Radiographic Report Standard Forms 519-A documenting other x-ray results during service, but none documenting left shoulder x-ray results.  In that regard, there are reports of chest x-rays for Chapter 13 purposes, another report of a chest x-rays in May 1973, another report of chest x-rays for Chapter 13 purposes with a request date in December 1973, and a report of left hand x-rays with a date of request in October 1972.  

To avoid confusion, "Chapter 13" refers to drug abuse discharge from service, as reflected in the August 1974 narrative summary of hospitalization.  

There are also entries in the service treatment records for treatment provided to the Veteran after his September 1973 report of a left shoulder injury.  These include numerous entries in October 1973.  An October 22, 1973 entry documents that the Veteran was hit in the head with a bottle and required stitches.  An October 23, 1973 entry states that he needed to have his hand evaluated again for a possible break and states that he was going to the field the following day and would like to stay back in bed and rest due to stitches in his head and an October 29, 1973 entry documents that he needed the stitches removed.  There are also entries from March 1974 for complaints of chills, nausea, and vomiting, and a June entry below the March 1974 entries for treatment of venereal disease.  Given the location of the entry for June it is reasonable to find that it is from June 1974.  

The point of this recitation of the service treatment record evidence is that there were no more entries for the left shoulder after the September 25, 1973 entry but if he had reported any symptoms of his shoulder after September 23, 1973, it is reasonable to assume that there would be in these entries.  

Furthermore, given the Veteran's visits for treatment during service it is also reasonable to assume that if he did, in fact, have left shoulder symptoms after September 23, 1973 he would have continued to seek treatment during service.  There is also the fact that there are reports of x-rays before and after the request for shoulder x-rays.  

During the May 2013 Board hearing, the Veteran testified that the only medical treatment he received contemporaneous to and for the in-service football injury was pain medication and that his shoulders were pulled back in a harness.  

Importantly, he also testified that he was not evaluated by a physician in service, he also testified that x-rays were ordered but "I don't know if they got it."  He testified that no one ever talked to him about the results of an x-ray.  In response to the undersigned's question of whether x-rays were taken, he responded that the x-rays were taken but "they didn't get the result" and that he was never shown the results.  

When asked by his representative when the Veteran next saw a doctor for his shoulder after he got out of service, the Veteran initially replied that he could not recall but he thought it was in 2009.  When his representative brought up the 1988 injury, the Veteran stated that what he was told in 1988 was that there was an old traumatic degenerative change and no fracture.  He later reiterated that there was no fracture in 1988.  

This testimony tends to characterize the treatment of his shoulder in 1988 as merely finding old degenerative changes on x-ray studies.  Given the contemporaneous report that his dislocation was reduced in the emergency room as well as the other records from that time, the Board finds the Veteran's testimony with regard to the 1988 injury to be unreliable as to the nature of the 1988 injury and treatment.  

From all of this data, the Board finds that if he had x-rays of his shoulder during service, the report would be with the other evidence just described.  Simply stated, just because x-rays were requested does not mean that he went to the x-ray department and had the x-rays taken.  The evidence of record tends to show that there were no x-rays taken of his shoulder, just a request for x-rays.  This is more likely than a finding that, although all other x-ray reports are associated with the claims file, the shoulder x-ray report is somehow missing.  The other scenario, though less likely, is that whatever x-ray study of the shoulder was taken during service, the report of it has been lost.  

In making this determination, the Board has not ignored the Veteran's testimony.  Rather the Board affords it very little weight because it is in general so inconsistent with treatment records created at the time of the 1988 injury.  The Veteran testified that he had no fracture in 1988 but the treatment records from that time show that he did.  He testified that he did not see a physician until 2009 until his representative brought up the 1988 records.  He reported to the March 1979 VA orthopedist that he had a fracture or dislocation of his shoulder during service but during the hearing he reported that he was not seen by a physician during service for the injury and was never told results of x-rays.  His reports that x-rays of his shoulder were taken is afforded very little probative weight because of his inaccurate testimony and is outweighed by the other evidence of record already discussed, including what appears to be his complete service treatment records with no report of the results of an x-ray study of his shoulders.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). [cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)].

The report of medical history from May 1974, for the purpose of Chapter 13, also supports a finding that whatever injury the Veteran had of his left shoulder in September 1973 it was insignificant and resolved quickly because the Veteran did not recall it and supports a conclusion that there never was a report of x-rays of his left shoulder.  

In that report of medical history, the Veteran indicated that he had never had painful or "trick" shoulder and that he never had broken bones.  This form does not show a simple lack of thought in completing it.  Rather it shows a thoughtful completion of the form by the Veteran.  This is because he also indicated that he had suffered a head injury and had venereal disease, both of which are documented in the service treatment records.  In a section of the report for an elaboration of pertinent data by a physician, the head injury and the venereal disease are listed but there is no mention of a shoulder injury.  

Simply stated, at this point the Veteran provides highly probative factual evidence against his own claim. 

The report of medical examination from May 1974, for the purpose of Chapter 13, documents normal clinical evaluations of his upper extremities and other musculoskeletal system.  This also tends to show that whatever injury he had in September 1973, there was no noticeable residuals of it by May 1974.  It is also noted that the service treatment records include a Statement of Medical Condition, dated September 7, 1974 and signed by the Veteran, indicating that there had been no change in his medical condition since his last separation examination.  Given this, the May 1974 examination report reflects his condition at separation from service and is properly construed as a separation examination report.  

The records post-service also are probative of a finding that the Veteran had no residuals of whatever shoulder injury he had in September 1973.  November 1988 records of treatment of the Veteran at the University of South Alabama Medical Center document that he was hit by a car and complained of pain in his left shoulder, right thigh, and both knees.  A discharge summary documents that he was admitted to that hospital on November 22, 1988 and discharged on November 30, 1988.  

November 23, 1988 progress notes include a past medical history.  This documents that he had been hospitalized for hepatitis and that he had intravenous drug abuse while in Germany, and no past surgical history.  Those progress notes document that he had a deformity of the left acromioclavicular joint with restricted range of motion and tenderness.  Relevant assessment was anterior dislocation of the left shoulder.  

The November 1988 discharge summary lists the principle diagnosis as fracture of the right femur and other diagnoses as anterior left shoulder dislocation with fracture, and fracture of the left clavicle.  Follow up care was listed as an appointment with the Stanton Road Clinic on December 9, 1988, with x-ray of the shoulder and femur.  

The Veteran had residuals of his in-service left shoulder injury at the time he was seen following the car accident, it is likely that he would have reported it to those treating him at the time.  Reports made in the context of seeking medical care, including past and present medical history, are inherently trustworthy.  Cf. Fed.R.Evid. (803[4]) (exception to the hearsay exclusion for statements for the purpose of medical treatment).  The absence of a report of a chronic left shoulder injury prior to the car accident is probative that the Veteran had no left shoulder symptoms between the 1973 report of the football injury and the car accident in 1988.  See Buczynksi v. Shinseki, 24 Vet. App. 221, (2011) (citing Fed.R.Evid. 803(7) for the proposition that the absence of an entry in records can be used to prove a fact if the records would normally contain such entry); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011 ) (J. Lance concurring) (explaining that the Board may make an inference from silence in a record if the record is complete and it would normally contain an entry for the report of symptoms, disease, or injury, if such had occurred).  

The Board is aware that the Federal Rules of Evidence are not binding authority for VA claims adjudication purposes.  However, the rules do come from common law and both the CAVC and the Court of Appeals for the Federal Circuit have referred to the rules in decisions involving claims for VA benefits.  See Buczynksi v. Shinseki, 24 Vet. App. 221, 224 (2011) and AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  The rules are used here to facilitate the Board's analysis of the evidence.  

Here, the University of South Alabama Medical Center records would have contained an entry regarding a chronic left shoulder injury if the Veteran had reported it and the Veteran's report of his past medical history would have included mention of a chronic left shoulder condition prior to the accident if he had one.  These records tend to show that, post service and prior to the March 1988 car accident, the Veteran had not had symptoms involving his left shoulder or any reason to believe he had a chronic left shoulder injury.  

Stanton Road Clinic December 1988 x-rays of the Veteran's left shoulder revealed no fractures or dislocations but revealed degenerative changes about the left acromioclavicular joint.  Stanton Road Clinic January 1989 x-rays of the left shoulder showed the condition was the same as that shown by the December 1988 x-rays.  February 1989 x-rays are described as "again demonstrates deformity of the distal left clavicle which appears to represent old traumatic degenerative change."  

Stanton Road Clinic clinical notes are also of record.  December 9, 1988 notes document that the Veteran was two weeks status post right femur fracture and "IM" rod placement, left anterior shoulder dislocation, and left clavicle fracture.  January 6, 1989 notes document that he was six weeks status post the same conditions.  February 17, 1989 notes document that he was ten weeks status post the same injuries and physical examination revealed slight left shoulder atrophy.  The notes document that the clavicle fracture was healing.  The February 17, 1989 notes are the last entries from that clinic regarding the Veteran's left shoulder

In a December 2009 statement, the Veteran contended that the x-rays taken just weeks after the November 1988 injury supported his claim of residuals of an in-service left shoulder injury.  The word "old" is a relative time description.  Of significance, the Stanton Road Clinic notes never mention any trauma other than the earlier than that of November 1988.  

If the reference to "old traumatic degenerative change" indicated something other than the November 1988 trauma, it is reasonable to expect that there would be some mention of what that trauma was.  What is meant by "old" in those reports is likely, given the lack of mention of any trauma other than that he was, in December 1988 status post two weeks the dislocation and fracture

Simply stated, it is a reference to the November 1988 trauma, not service.  

This the Board arrives at by a logical interpretation of the text of those records, not by any insertion of its own medical opinion.  The December 1988 and January 1989 x-ray reports did not use the word "old" but the February 1989 x-ray report did.  It is reasonable to conclude that the use of the word "old" refers to the residuals of the November 1988 injury as opposed to trauma more recent than November 1988.  

Additionally, at what time relative to a past injury changes that are degenerative are seen on x-rays in relation is not something that can be determined by a layperson because it involves an understanding of physiology, x-ray images, and what is meant by "degenerative" and this is not knowledge within the realm of knowledge of a layperson.  The Veteran has not demonstrated that he has any specialized knowledge in these areas, so he is a layperson when it comes to these matters.  His understanding of degenerative changes in the context of x-ray reports is not competent evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

As discussed further along in this decision, the record was reviewed by a medical professional in December 2012, as documented in the compensation and pension(C&P) examination from that time, and that professional, who does have medical training, found that his current shoulder problems were not due to service and she referred to the 1988 accident to support her conclusion.  If the reporting of x-ray evidence of degenerative changes weeks after an injury meant that the changes were due to some injury before the weeks' old injury it is highly unlikely that the examiner would have phrased her opinion as she did.  

Approximately two weeks after the February 17, 1989 Stanton Road Clinic notes, on March 2, 1989, the RO received the Veteran's claim of entitlement to VA compensation benefits for a left shoulder disability.  He indicated that injured his left shoulder while stationed in Germany in 1974.  The application form had a section asking if he had been hospitalized in the past three months and he indicated he had been hospitalized in November 1988 at the University of Alabama Medical Center.  The RO requested those records from the University of South Alabama Medical Center on March 13, 1989 and they were received by VA in May 1989.  

The Stanton Road Clinic records were not mentioned by the Veteran and were not before VA in 1989.  

Rather the Veteran submitted them in 1993 in connection with a claim to reopen his left shoulder claim and a statement that the records showed a deformity in his left clavicle.  

Following the February 17, 1989 entry, the next entry in the Stanton Road Clinic records is from March 27, 1989 and documents nothing about his shoulder but rather that he had received a gunshot wound of the right medial thigh.  That there is no mention of his shoulder is significant because of a March 25, 1989 VA orthopedics consultation report requested by C&P.  The consultation report includes no mention of the November 1988 car accident or the subsequent treatment at the Stanton Road Clinic of his left shoulder for the resulting clavicle fracture and dislocation.  

Rather, what is documented in the March 25, 1989 VA consultation report is the following:  

[O]riginally injured his left shoulder while in the service.  He states that he was playing football and sustained either a separation of the left acromioclavicular joint or a left collarbone fracture.  He states that he was treated in a figureof-8 sling.  After healing occurred, he has continued to have complaints of pain over the years.  He denies complaints of pain with movement of the left shoulder.  Working overhead also leads to increased pain in the left arm.  He uses his right hand to write with, feed and groom himself.  

X-rays were taken of his left shoulder and the impression was residuals of old third degree acromiclavicular joint separation, left shoulder.  

Of interest is the Veteran did not mention the November 1988 dislocation and fracture to the orthopedist; rather he reported that he had dislocated or fractured his left shoulder/collarbone in 1988.  The lack of mention by the Veteran of the recent 1988 injury and the reporting of the same injuries sustained in 1988 accident as a historical fact of injury during service, the Board finds to be misleading and it impacts negatively on the Veteran's credibility.  The impression of an "old" separation is not evidence of residuals of an in-service injury for the same reason already discussed with regard to the Stanton Road Clinic records.

Moreover, as already discussed the November 1988 treatment records make no mention of pain over the years preceding the November 1988 injury.  The Board finds the absence of reports in those records to be more probative than the report of complaints of pain over the years to the VA orthopedist because the report to the VA orthopedist was in the context of seeking monetary benefits (he was referred by C&P) where a report of a recent injury of his shoulder would not be to his benefit, while the reports at the time of the November 1988 injury were in the context of receiving proper medical care where he would have had a compelling motivation to provide accurate and complete information to insure proper care.  

The RO denied the claim in 1989, determining that his in-service injury was acute with not residuals and that his current left shoulder disability was a result of the November 1988 injury.  

In January 1992, the RO received a letter from the Veteran in which he asked that his claim be reopened.  He reported that he had new information showing that his injury was service connected.  He reported as follows:  

I receive this information from the V.A. Hospital in New Oleans (sic).  Also there is more information pertinent to my claim which has been placed in a record warehouse, due to the fact it been longer than ten years since I received attention to the injury.  These records will show that I received (sic) treatment at Mobile V.A clinic and refer to the V.A. Hospital in New Oleans (sic) between 1975 and 1978, for the injury to my shoulder that happen (sic) while I was on active duty in Germany.

He did not submit any evidence with that statement.

A September 1992 document shows that the RO attempted to obtain records from the identified VA facilities but no records were available regarding his shoulder disability.  What was obtained was a September 1987 summary of hospitalization at the New Orleans VAMC for drug dependency treatment.  This states that the Veteran was admitted for the second time to the DDTU (drug dependency treatment unit??) with the first admission in 1974.  The medical history was that he denied allergies, there was no history of dirty needle usage, he reported that he had hepatitis from contaminated water, there was no history of syphilis, no psychiatric illnesses, and a history of caries teeth.  Physical examination results stated that he presented with small keloids but no venous tracks noted and no abnormalities in the heart, chest, or abdomen noted.  

There is no mention of shoulder symptoms and no mention of shoulder injury in the past.  

This is consistent with the other evidence which tends to show that from just after September 1973 and up to his car accident in 1988, the Veteran had no shoulder symptoms.  It also tends to show that he was never treated by VA in 1975 or 1978 or anytime prior to the 1988 car accident for left shoulder symptoms.  If he had been, it is likely that there would be some mention of it in the past medical history in the September 1987 report, particularly given that he reported that he had teeth caries because the shoulder treatment would have been more out of the ordinary than teeth caries.  

It is noted that it was in May 1993 that the Stanton Road Clinic records were submitted to VA along with a statement that they showed that he had a left shoulder deformity.  The Board agrees that they show he had a left shoulder deformity but they also show that he fracture his clavicle and dislocated his shoulder in the post-service car accident and do not mention any earlier injury.  The deformity the records refer to is the deformity from the car accident.  

Also submitted by the Veteran are records of treatment by "C.L.," M.D. and "S.A.," D.O.in 2010.   Noticeably absent in those records is any mention of the November 1988 left shoulder injury.  What is recorded is, for example, in January 2010 notes, that "[h]e reports his shoulder has been like this since 1973 when he hurt it.  He recalls not being able to lift the arm as early as the 1990s" and May 2010 notes that document "male presenting with left shoulder pain since 1973.  He reports since 2005 the pain has gotten more severe.  He does note, however, that he has not been able to lift his arm since around 1975."  Also reported was that the Veteran was disabled from a 2006 electrocution injury and that [h]e conveys a history of an AC joint injury in 1973 when he was playing pick-up football over in Germany, which was not treated."  

The Veteran also submitted a document dated in September 2010.  It is addressed to Dr. C.L. from the Veteran and is signed by Dr. C.L.  it states "DR. [L] in your medical opinion would you agree to the following statement "it is at least as likely as not" that the current condition is connected/related to the in-service injury."  

This September 2010 opinion is of no probative value because it is based on an incomplete and inaccurate medical history.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.")  The treatment records demonstrate a conspicuous omission of relevant information in his reports to Dr. C.L.  The selective reporting of his medical history is consistent with knowledge that a report of the 1988 separation and fracture with multiple follow-up appointments and no contemporaneous mention of an earlier injury would likely preclude obtaining an opinion that his current left shoulder disability was due to a 1973 injury with only one report for treatment.  

Simply stated, the Veteran is found, based on many facts in this case, by the Board to be a seriously inaccurate historian of his disability. 

The Veteran submitted argument dated in October 2010 from the attorney who represented him at that time.  That argument does not add any weight to the probative value of Dr. C.L.'s opinion because it does not correct the fact that Dr. C.L. was not informed of the November 1988 injury and thus offered his opinion based on an inaccurate factual background supplied by the Veteran.  

What the reports to Dr. C.L. by the Veteran and the VA orthopedist in 1989 show is that the Veteran is not credible, i.e., his reports of history of his shoulder injury are unreliable.  The report to Dr. C.L. that he had an injury of his left shoulder in Germany that was not treated is inconsistent with his report to the VA orthopedist in 1989 that he had the injury in service, that it was a fracture and dislocation, and that he was treated in service.  

VA afforded the Veteran a C&P examination of his left shoulder in December 2012.  That examiner reviewed the Veteran's claims file as is obvious from her copious notes.  Following review of his claims file, interview of the Veteran, and physical examination, the examiner opined that it was less likely than not that his current left shoulder condition was incurred in or caused by the claimed in-service injury.  She included an extensive rationale citing to the facts that she found most significant.  She then stated as follows: 

Based on this evidence it appears that veteran's in-service injury resolved without residual during time of military service.  Post-service veteran sustained new trauma (1988) causing dislocation of shoulder (which often causes rotator cuff tears) and left clavicle fracture.  Therefore veteran's current left shoulder rotator cuff tear and degenerative joint disease are less likely as not caused by or related to his time in military service.  

The most probative evidence of record are the reports at separation from active service, the reports from the University of South Alabama Medical Center and the Stanton Clinic, and the December 2012 VA examination report.  This evidence outweighs the evidence favorable to the claim as to whether the Veteran's current left shoulder disability is due to an injury incurred in service.  The preponderance of evidence is against the claim.  Hence, the Board must deny the appeal.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in October 2008.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA provided an adequate examination and obtained an adequate medical opinion with in December 2012.  

Service and VA treatment records are associated with the claims file.  As noted above, the reason that the CAVC remanded this case was because there was no 1973 report of x-rays of the Veteran's left shoulder associated with the claims file and the CAVC determined that the Board should have either ensures that the report was obtained or found that further efforts to obtain those records would be futile.  

In the case of a claim for disability compensation, VA has a duty to obtain the Veteran's service medical records, and if the claimant furnished the Secretary information sufficient to locate such records, other relevant records pertaining to the claimant's active military, naval, or air service that are held or maintained by a governmental entity.  38 U.S.C.A. § 5103A(c)(1).  Whenever the Secretary attempts to obtain records from a Federal department or agency under § 5103A(c), the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(c)(2).  

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to military records, including service medical records; medical and other records from VA medical facilities.  38 C.F.R. § 3.159(c)(1).  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Id.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  Id.  

Here, the Board finds that further efforts to obtain additional service treatment records, including a report of an in-service x-ray study of the Veteran's left shoulder or VA treatment records from the 1970s, would be futile.  The Board further finds that VA has met its duty to assist the Veteran in obtaining such records.  Now the Board explains these findings:

As explained above, service treatment records document that the Veteran sought treatment for a left shoulder injury in September 1973.  The treatment note states that an x-ray slip was attached to records.  There is a REQUEST FOR X-RAY EXAMINATION for his left shoulder dated "17/9."  The Board finds as fact that this request was generated at the time of the September 1973 treatment note.  Although there are radiographic reports for other x-rays associated with the service treatment records, there is no radiographic report of x-rays of the Veteran's left shoulder.  

VA first received a claim from the Veteran of entitlement to service connection for a left shoulder disability on March 2, 1989.  A March 14, 1989 deferred rating decision states that complete service medical records should be requested and states that at the time the time the RO only had a few records covering treatment in August 1974 for drug abuse.  That deferred rating decision also states that the RO should see if the VAMC in New Orleans had a record of treatment of the Veteran there in 1975.  

At this point it is noted that the paper portion of the claims file has two manila envelopes associated with it.  One contains records of inpatient treatment of the Veteran in August 1974 for drug abuse, Chapter 13.  That envelope also contains military orders regarding the medical treatment stating that the Veteran was to proceed by commercial transportation to the VA Hospital New Orleans for further hospitalization, treatment, and disposition and states that the effective date of his discharge from service was September 7, 1974.  All treatment records in the envelope are for treatment at the Noble Army Hospital at Fort McClellan, Alabama.  

The narrative summary of the August 1974 admission states that the separation physical was done on May 14, 1974.  

Following the March 14, 1989 deferred rating decision, is a document signed by an employee at the National Personnel Records Center (NPRC) on March 28, 1989.  Item 20 on that document asks for all service medical records including all board proceedings for unfitness-drug abuse, copy of physical exam at induction, and copy of physical exam at discharge.  There is a checkmark for "AVAILABLE" and that the records were forwarded.  In a section for "ENCLOSURES" there is a checkmark for medical records.  

The other manila envelope associated with the claims file contains service treatment records generated beginning in March 1972 and ending in May 1974 and a DA Form 3082-R, Statement of Medical Condition, from September 7, 1974 signed by the Veteran to the effect that there had not been any change in his medical condition since his last separation examination.  These include the Veteran's March 1972 enlistment report of medical examination and his May 16, 1974 report of medical examination for the purpose of Chapter 13.  It is in this envelope that the September 1973 entry for his left shoulder and the request for the x-ray of the shoulder are found.  

The Board concludes that all of the records that could be located at the NPRC, the records repository for service records, were provided to VA prior to VA by the time both envelopes were of record.  There is no reason to believe that the NPRC would have not provided all such records.  

Also associated with the claims file is a December 31, 2007 letter addressed to the Veteran and signed by an Archives technician from the NPRC.  This letter thanks the Veteran for contacting the NPRC.  It explains that his original medical record need to answer his inquiry was not currently in the NPRC files and that it had been loaned to VA.  It suggested that the Veteran contact the nearest VA RO to obtain copies of the records.  Behind that document in the claims file is that Veteran's request for all of his medical records on file at the NPRC, this is dated April 22, 2008 by the Veteran.  A July 2008 letter from VA's Records Management Center states that in response to the Veteran's request, enclosed were his military medical records.  

The December 2007 NPRC response to the Veteran shows that the NPRC does not have access to any additional service treatment records of the Veteran.  The response from VA's Records Management Center shows that any service treatment records held at that location were already provided to the Veteran.  He has not submitted any in-service x-ray report of his shoulder, so it follows that VA's Records Management Center does not and did not as of April 2008 have any such record.  The RO does not have any additional service treatment records of the Veteran because if it did they would be associated with the claims file.  As all places that could have any additional service treatment records of the Veteran have indicated that they do not have any, the Board concludes that additional efforts to obtain service treatment records, including any report of a left shoulder x-ray, would be futile.  The factual inaccuracies of the Veteran over time only support this finding.  

There is no requirement for additional requests because the evidence just described shows that that follow-up request would be futile. 

As to any VA records showing treatment for a left shoulder condition in the 1970s, the Board finds that such records do not exist.  The RO responded to his January 1992 statement by trying to obtain the reported records but, as documented in the September 1992 document, the RO contacted all VA facilities and was unable to obtain any such records.  The Board finds that further efforts to obtain any such records would be futile.  

In May 2013, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  During that hearing the Veteran's representative and the Veterans Law Judge explained the issues and asked the Veteran questions to ascertain the nature of any in-service events and symptoms.  The Veteran's representative and the Veterans Law Judge also asked questions to draw out the current nature of the Veteran's complaints, and the hearing focused on the elements necessary to substantiate his claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claims was identified by the Veteran and has been obtained.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge fully explain the issues and suggest the submission of evidence that may have been overlooked during Board hearings).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Service connection for a left shoulder disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


